— Order unanimously modified on the law and as modified affirmed without costs, in accordance with the following memorandum: It was error for the court to vacate the judgment entered against defendant Fisch on grounds of excusable default (CPLR 5015 [a] [1]). The only excuse offered for defendant’s failure to *881answer was that defendant was suffering from "confusion” and "great personal stress and financial difficulties.” Defendant thus failed to show a reasonable excuse for the delay and also failed to demonstrate that his defense has merit (Gray v B. R. Trucking Co., 59 NY2d 649; Eaton v Equitable Life Assur. Socy., 56 NY2d 900). (Appeals from order of Supreme Court, Monroe County, Boehm, J. — vacate default.) Present— Denman, J. P., Green, Balio, Lawton and Davis, JJ.